Opinion of the Court
ROBERT E. Quinn, Chief Judge:
The accused was convicted by a general court-martial of desertion based upon an absence of thirty-five days. The issue in his case is the same as that presented in United States v Hawthorne, 7 USCMA 293, 22 CMR 83. For the reasons set out in our opinion in that case, we set aside the finding of guilty and the sentence here, and return the case to The Judge Advocate General of the Army. He will transmit the record of trial to the officer exercising summary court-martial jurisdiction over the accused for consideration and action.
Judge FERGUSON concurs.